Citation Nr: 1037486	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-38 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Huntington, West Virginia


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred at Cabell Huntington Hospital, West Virginia, 
from December 7, 2006 to December 8, 2006. 


REPRESENTATION

Veteran represented by:	To be clarified


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION


The Veteran served on active duty from February 1959 to January 
1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 decision of the Medical Administration 
Service (MAS) of the Huntington, West Virginia VAMC, which denied 
the claim for reimbursement of unauthorized private medical 
expenses.

The Veteran was scheduled for a Travel Board hearing on August 5, 
2010, at the Huntington Regional Office, but he failed to appear.  
Thus, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704 (2009).

The appeal is REMANDED to the VAMC via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board's review of the record reveals that further MAS action 
on the claim on appeal is warranted.

The Veteran claims that he should be reimbursed for treatment at 
the above listed healthcare facility, where he sought emergency 
treatment following a test approved, and performed on, a fee 
basis by VA.  Initially, the Board notes that the MAS file does 
not contains the MAS's June 2007 and November 2007 denials with 
regard to services rendered at Cabell Huntington Hospital on 
December 7, 2006 and December 8, 2006, or any MAS records dated 
on December 7 or 8, 2006 to show whether the private hospital 
requested approval for transfer of the Veteran to the VAMC and 
when the Veteran's condition was stable.  Nor does it appear to 
contain copies of the private medical bills.  On remand, the VAMC 
must ensure that the private medical bills from the private 
facility and all of the MAS administrative records, including 
copies of the denials and any interactions with the Veteran, his 
wife or the private medical facility, with regard to the dates of 
service listed above are associated with the Veteran's medical 
folder.  

Moreover, on remand, the Veteran's claims file should also be 
associated with his medical folder to ascertain whether he has a 
representative and whether he might qualify for reimbursement 
under the provisions of 38 U.S.C.A. § 1728 and not 38 U.S.C.A. 
§ 1725, as it is unclear whether the Veteran is service connected 
for any disability.  If the Veteran's claims file shows that he 
has a representative, a copy of the SOC and any SSOC should be 
furnished to the Veteran's representative.  

Here, the SOC reflects that the Veteran's reimbursement claim was 
denied under the provisions of 38 U.S.C.A. § 1725 based upon VA's 
interpretation of the Veterans Millennium Health Care and 
Benefits Act.  Under 38 U.S.C.A. § 1728, in order to be entitled 
to payment or reimbursement of medical expenses incurred at a 
non-VA facility, there must be a showing that three criteria are 
met: (a) the care and services rendered were either: (1) for an 
adjudicated service-connected disability, or (2) for a non-
service-connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or (3) 
for any disability of a veteran who has a total disability, 
permanent in nature, resulting from a service-connected 
disability, or (4) for any injury, illness, or dental condition 
in the case of a veteran who is participating in a rehabilitation 
program and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i); (b) the services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life or 
health; and (c) no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain prior 
VA authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had been or 
would have been refused.  See 38 U.S.C.A. § 1728 (West 2002); 38 
C.F.R. § 17.120 (2009); see also Zimick v. West, 11 Vet. App. 45, 
49 (1998). 

With regard to stabilization, claims for payment or reimbursement 
of the costs of emergency hospital care or medical services not 
previously authorized will not be approved for any period beyond 
the date on which the medical emergency ended. 38 C.F.R. § 17.121 
(2009).  For the purpose of payment or reimbursement of the 
expense of emergency hospital care not previously authorized, an 
emergency shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical judgment, a 
Veteran who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center for 
continuation of treatment for the disability.  From that point 
on, no additional care in a non-VA facility will be approved for 
payment by VA.  Id.

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 
and § 1728 were amended.  See Veterans Mental Health and Other 
Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  This bill makes various changes to Veterans' 
mental healthcare and also addresses other healthcare related 
matters.

Relevant to the instant case, the new law amends 38 U.S.C.A. 
§§ 1725 and 1728 to make the payment or reimbursement by VA of 
private treatment mandatory as opposed to discretionary, if all 
of the pertinent criteria outlined above are otherwise satisfied.  
Specifically, the word "shall" in both statutes was changed from 
the word "may."  Under the statutory provisions, effective 
October 10, 1008, the term "emergency treatment" means medical 
care or services furnished, in the judgment of the Secretary (a) 
when VA or other Federal facilities are not feasibly available 
and an attempt to use them beforehand would not be reasonable; 
(b) when such care or services are rendered in a medical 
emergency of such nature that a prudent layperson reasonably 
expects that delay in seeking immediate medical attention would 
be hazardous to life or health; and (c) until such time as the 
Veteran can be transferred safely to a VA facility or other 
Federal facility and such facility is capable of accepting such 
transfer.  See 38 U.S.C.A. § 1725(f)(1).

Here, the MAS determined that VA facilities were feasibly 
available to provide care and did not discuss whether the private 
medical expenses were for "emergency care" as redefined by the 
October 2008 amendments, which the Veteran contends they were 
for.  Moreover, the existence of a VA facility does not in and of 
itself mean that the VA facility was feasibly available.  See 
Cotton v. Brown, 7 Vet. App 325, 327 (1995).  Feasibly available 
is not defined in 38 U.S.C.A. § 1728 or 38 C.F.R. § 17.120.  
Under the provisions of 38 C.F.R. § 17.53, a VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53 (2009). 

As the amended versions of 38 U.S.C.A. §§ 1725 and 1728 are more 
favorable to the Veteran, the MAS should consider and apply the 
amended versions.  In so doing, the MAS should include in the 
medical folder a memorandum regarding the geographic 
accessibility of the nearest VA medical facility and/or 
outpatient clinic to the Veteran's residence and the hours of 
operation and obtain opinions as to whether, in each instance, 
the services were rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or health.  
In addition, a medical opinion is required concerning whether the 
Veteran could have been transferred safely at any time on 
December 7, 2006 or December 8, 2006, to a VA facility for 
continuation of medical treatment.  

To ensure due process, on remand, the MAS should issue an SSOC 
that contains a summary of the applicable law and regulations 
with regard to 38 U.S.C.A. §§ 1725 and 1728 claims and a 
discussion of how the October 2008 revisions affect the 
determination.  38 C.F.R. § 19.29 (2009).

In addition, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In this 
case, a VCAA-compliant notice letter was never issued, advising 
the Veteran of the revised provisions of 38 U.S.C.A. §§ 1725 and 
1728.  This should be remedied on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's claims file with 
his VA medical folder to ascertain whether he 
is service connected for any disability and 
whether he has a representative.  If the 
Veteran has appointed a representative, a 
copy of such appointment form should be 
associated with the Veteran's medical folder 
and copies of the December 2007 SOC and any 
subsequent SSOC should be furnished to the 
Veteran's representative.  

2.  After completion of 1 above, send the 
Veteran and his representative, if any, a 
VCAA notice letter, informing him of (1) the 
information or evidence that is necessary to 
substantiate his medical reimbursement claim 
under the amended versions of 38 U.S.C.A. 
§§ 1725 and 1728; (2) the information or 
evidence that he should provide; and (3) the 
information and evidence that VA will attempt 
to obtain on his behalf.

3.  After completion of 1 above, contact the 
Veteran and his representative, if any, and 
ask that he complete and return the necessary 
authorization for VA to obtain copies of his 
private medical records and bills relating to 
the private medical expenses incurred at 
Cabell Huntington Hospital, West Virginia, 
from December 7, 2006 to December 8, 2006.  
Ask the Cabell Huntington Hospital to provide 
any documentation addressing when the 
Veteran's condition was stable and when it 
was safe to transfer the Veteran to a VA 
facility; the date either the Huntington VAMC 
or the Charleston VAMC was capable of 
accepting the transfer (when there was a room 
available for the Veteran); and any 
reasonable attempts made on December 7, 2006 
or December 8, 2006 to effectuate such 
transfer.  All records/responses should be 
associated with the Veteran's medical folder.

4.  After completion of 1 and 2 above, obtain 
and associate with the medical folder any MAS 
administrative records from the Huntington 
VAMC, including copies of the denials and 
medical opinions rendered, showing whether 
the private hospital requested approval for 
transfer of the Veteran to the VAMC and when 
the Veteran's condition was stable, with 
regard to the private medical expenses 
incurred at Cabell Huntington Hospital on 
December 7 and 8, 2006.  

5.  After completion of the development in 
paragraphs 1 through 4 above, the Huntington 
VAMC should provide a memorandum regarding 
the geographic accessibility of the nearest 
VA medical facility(ies) (e.g., the 
Huntington/
Charleston VAMCs) and/or outpatient clinic to 
the Veteran's residence and the hours of 
operation and indicate whether such 
facility(ies) were feasibly available to 
treat the Veteran on December 7 and 8, 2006.  

6.  After completion of the above 
development, send the Veteran's claims file 
and medical folder to an appropriate VA 
physician(s) for review and request medical 
opinions addressing (1) whether the treatment 
rendered to the Veteran at the private 
medical facility on December 7 and 8, 2006, 
constituted "emergency treatment" as 
defined in 38 U.S.C.A. § 1725(f)(1) and (2) 
when the Veteran's condition had stabilized 
and whether the Veteran could have been 
transferred safely from Cabell Huntington 
Hospital at any time on December 7, 2006 or 
December 8, 2006, to a VA facility for 
continuation of medical treatment.  The 
rationale for all opinions must be provided.

7.  After completion of the above, 
readjudicate the unauthorized medical 
expenses claim, in light of the additional 
evidence of record.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, furnish him and his 
representative, if any, an SSOC that includes 
the amended provisions of 38 U.S.C.A. §§ 1725 
and 1728 and any applicable regulations and 
allow them an appropriate period of time for 
a response before the case is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


